Citation Nr: 0529732	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for flat 
feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability, to include a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
November 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which declined to reopen the veteran's 
previously denied claims for service connection.  

The veteran was scheduled for a Video Conference Hearing 
before the Board in January 2003.  The claims were certified 
to the Board without the veteran having the benefit of that 
requested hearing, resulting in the Board's remand of the 
claim in October 2003.  In November 2003, the veteran 
withdrew his request for a hearing in writing.  

In June 2005, evidence was submitted on behalf of the veteran 
in an effort to expedite his claim, specifically medical 
evidence documenting the veteran's terminal non-Hodgkins 
lymphoma.  Subsequently, the veteran's representative filed a 
motion to advance the veteran's case on the docket, due to 
age.  In October 2005, the Board granted the motion under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).  Although the medical evidence submitted 
in June 2005 has not been reviewed by the RO, nor a 
supplemental statement of the case issued, the Board finds 
there is no prejudice to the veteran for it to proceed with a 
decision in this case.  The evidence is wholly unrelated to 
the veteran's two claims for service connection on appeal 
here, and was submitted solely for the purpose of expediting 
his claims. 


FINDINGS OF FACT

1.  In May 1993, the RO denied the veteran's claims for 
service connection for flat feet and a heart murmur.  The 
veteran did not appeal this decision.

2.  Evidence presented since the May 1993 denial is new, but 
not material, as it does not bear directly on the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  The May 1993 RO decision denying service connection for 
flat feet and a heart murmur is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the May 1993 rating 
decision is not new and material; thus, the claims of 
entitlement to service connection for flat feet and a heart 
murmur are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
attempt to reopen claims for service connection.  In this 
context, the Board notes that a substantially complete 
application was received in July 2001.  In September 2001, 
prior to its adjudication of this claim, the AOJ provided 
notice to the veteran regarding the VA's duties to notify and 
to assist.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to reopen a claim for 
service connection based on new and material evidence; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the September 2001 notice comport 
with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board notes that the 
veteran's complete service medical records are unavailable.  
Under such circumstances, the VA has a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, the 
information of record indicates that efforts to obtain these 
service medical records were not successful.  Specifically, 
in May 1992, after a negative reply from the National 
Personnel Records Center (NPRC), the RO requested that the 
veteran complete NA Form 13055 so as to aid in the search for 
his service medical records.  He did so, but in November 
1992, the NPRC again replied it had no records for the 
veteran, and indicated it was a fire-related record.  The RO 
then requested a search for Morning Reports and medical 
treatment records in the custody of the Office of the Surgeon 
General (SGO).  A negative reply was received in January 
1993.  

With consideration of the facts set forth above, and in light 
of the apparent unavailability of portions of the service 
medical records, the Board is satisfied that VA's duty has 
been met and that reasonable efforts to reconstruct the 
veteran's service records have been made.  

The veteran's representative has requested that the veteran 
be evaluated medically by VA in conjunction with his claim.  
The Board notes, however, that in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the veteran a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claims.  
Since no new and material evidence has been submitted, an 
examination is not required.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

New & Material Evidence for Service Connection Claims

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disease diagnosed after discharge from military service, 
when the evidence establishes that the disease was incurred 
in active military service.  38 C.F.R. § 3.303(d).  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The veteran contends that he is entitled to service 
connection for flat feet and a heart murmur.  By rating 
decision in May 1993, the RO denied the veteran's claims on 
the basis that the evidence did not establish that there was 
an in-service occurrence of either of these disorders.  The 
evidence of record at that time consisted of a reenlistment 
exam dated in November 1950, and medical records dated from 
1974 to 1975, and in 1984.  The veteran did not appeal the 
RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
July 2001, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), it was noted that "such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992). 

In July 2001, the veteran attempted to reopen his claim for 
service connection by submitting VA outpatient clinical 
records documenting then-current treatment.  During the 
course of the appeal, additional clinical records were 
submitted, dating from October 1999 to December 2004.  Also, 
the veteran has submitted personal statements and photographs 
documenting his family's admirable service in various wars.  
One service record was submitted, describing a Board of 
Officers meeting called for January 1953, to determine 
whether the veteran should be discharged prior to the 
termination of his enlistment.  A cause is not referred to.  
The Board notes that the veteran's DD Form 214, Report of 
Separation, indicates that the veteran separated from service 
in February 1954 under the provisions of Army Regulation 615-
365, by reason of convenience of the government (COFG) prior 
to the expiration of his term of service (PETS) and Special 
Regulation 615-360-5, which provided for the early separation 
of overseas returnees.  

The Board finds that the evidence submitted by the veteran is 
new, in that it was not previously submitted to agency 
decisionmakers.  However, the evidence is not material as it 
essentially duplicates evidence previously submitted to 
agency decision makers.  The treatment records essentially 
convey the same message as those prior to the May 1993 rating 
decision, particularly that the veteran suffers from flat 
feet and a heart disorder, without reference by a medical 
professional as to etiology.  This is cumulative and 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board of Officers document does not refer to Medical 
Board proceedings, nor does it indicate any health-related 
reason for discharge.  The veteran's belief that his 
conditions are related to service does not provide the 
evidence required to reopen the claim.  Lay evidence is 
acceptable to prove the occurrence of an injury during 
service or symptomatology over time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, but lay testimony is not competent to prove a 
matter requiring medical expertise.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

, this As such, the additional evidence is not new and 
material and the claims for entitlement to service connection 
for flat feet and a heart murmur are not reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
flat feet is denied.

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
heart murmur is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


